


Exhibit 10.17


CONFIDENTIAL PATENT LICENSE, SETTLEMENT AND RELEASE AGREEMENT
THIS CONFIDENTIAL PATENT LICENSE, SETTLEMENT AND RELEASE AGREEMENT (“Agreement”)
is made and effective as of December 29, 2015 (the “Effective Date”), is entered
into by and between FINJAN, INC., a corporation organized and existing under the
laws of Delaware, signing on its own behalf and on behalf of its Affiliates, and
[***], a company organized and existing under the laws of Delaware, signing on
behalf of itself and its Affiliates. In consideration of the licenses, terms,
conditions and recitals set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties (as defined below) agree as follows:
A.The parties have had discussions regarding the enforceability, validity and
infringement of certain Finjan Patents.
B.To avoid the time and expense of litigation, and without any admission of
liability or fault, Finjan and [***] wish to resolve and settle all current and
potential future claims between them, known and unknown, and enter into this
Agreement, on the terms and conditions set forth below.
TERMS AND CONDITIONS
1.
DEFINITIONS

1.1    “Affiliates” shall mean any past, present, or future subsidiary, parent,
sister company, or other corporation, firm, business, partnership, joint
venture, or entity that Controls, is Controlled by, or is under common Control
of, that a Party or any of its subsidiaries.
1.2    “[***]” means [***] and its predecessors, successors, and Affiliates that
are not Excluded Entities, and subject to provisions of Sections 3.2 through
3.4.
1.3    “[***] Third Parties” means, except for Excluded Entities, [***]’s
customers, buyers, sellers, users, developers, manufacturers, vendors,
suppliers, value-added resellers, OEMs, and/or distributors of the Licensed
Products.
1.4    “Claim” shall mean any judicial, administrative or other proceeding, or
hearing of any kind in any jurisdiction or before any government agency, as well
as any and all actions, causes of action, costs, damages, debts, demands,
expenses, liabilities, losses, obligations, proceedings, and suits of every kind
and nature, liquidated or unliquidated, fixed or contingent, in law, equity, or
otherwise, and whether presently known or unknown.
1.5    “Control” means the possession, directly or indirectly, solely or
jointly, of the power to direct or cause the direction of management, actions or
policies of a legally recognizable entity, whether through the ownership of
voting shares, by contract, or otherwise. “Change of Control” shall mean any
change in the foregoing such that Control of an entity is no longer with the
same entity or entities as on the Effective Date.
1.6    “End User” means a Person that uses Licensed Products for such Person’s
own internal purpose and not for distribution to others.
1.7    “Excluded Entity” means (a) any entity, including a Related Entity or
successor of the Persons identified in Exhibit A to this Agreement, (b) any
entity, including a Related Entity or successor of an entity in litigation with
Finjan related to the Finjan Patents as of the Effective Date, provided that
such entity is still in litigation with Finjan at the point in time as it would
otherwise be covered by the license grant in Section 3.1 and (c) any entity,
including a Related Entity or successor of an entity that is in litigation with
Finjan related to the Finjan Patents before (i) there is a definitive
merger/acquisition term sheet executed involving [***] or (ii) there is a public
announcement or disclosure that such entity will, (1) be acquired by [***] or
(2) acquires [***], provided that such entity is still in litigation with Finjan
at the point in time as it would otherwise be covered by the license grant in
Section 3.1.

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

--------------------------------------------------------------------------------




1.8    “Field of Use” means products or services including security and storage
related software and hardware technologies utilized in consumer and enterprise
applications.
1.9    “Finjan” means Finjan, Inc. and its predecessors, successors and
Affiliates.
1.10    “Finjan Patents” means (a) all Patent Rights that are owned or
controlled by Finjan as of the Effective Date, or acquired within three years of
the Effective Date that relate to security and storage related software and
hardware technologies utilized in consumer and enterprise applications; and (b)
all divisions, renewals, extensions, continuations, continuations-in-part,
reissues and re-examinations of the Patent Rights in (a). For purposes of this
definition, a patent or patent application is deemed to be owned or controlled
by Finjan if Finjan has the right to assert a claim of infringement or grant a
license under such patent or patent application.
1.11    “Licensed Products” means past, present and future products that are
natural follow-ons, updates, upgrades, or extensions thereof and services by or
on behalf of [***] for products and services that [***] provides, that, in the
absence of a license granted pursuant to the License Agreement, would infringe,
either directly or indirectly, in whole or in part, any of the Finjan Patents.
1.12    “Party” means, as applicable, Finjan, and [***] individually.
1.13    “Parties” means Finjan and [***] collectively.
1.14    “Patent Rights” means all classes or types of patents (including without
limitation originals, divisions, continuations, continuations-in-part,
extensions or reissues), and applications for these classes or type of patents,
in the U.S.
1.15    “Person” means an individual, corporation, partnership, limited
liability company, joint venture, trust or other entity or organization.
1.16    “Related Entity” means with respect to an Excluded Entity, (a) any
Person that directly or indirectly through one or more entities Controls, is
Controlled by or is under common Control with an Excluded Entity, or (b) any
other Person that is deemed to be an affiliate of an Excluded Entity under the
interpretation of the U.S. Securities Exchange Act of 1934, as amended.
1.17    “Term” shall mean until the date of expiration of the last Finjan
Patent, or the date of written notice of Termination under Section 12.11.
2.
SETTLEMENT PAYMENT

2.1    Payment: [***] shall pay to Finjan the sum of USD $3,650,000, which shall
be paid as follows: (a) $1,000,000 to be paid on or before December 31, 2015,
(b) $1,650,000 to be paid on or before July 1, 2016, and (c) 1,000,000 to be
paid on or before May 31, 2016. [***] shall make this payment via wire transfer
in immediately available funds to the following account for the benefit of
Finjan, Inc.:
Pay to: Silicon Valley Bank
Bank Address: 3003 Tasman Drive, Santa Clara, CA 94054, USA
Account Name: Finjan, Inc.
Finjan's Address: 2000 University Ave., E. Palo Alto, CA 94303
Routing & Transit #: [***]
Swift Code: [***]
Final Credit Account#: [***]
By Order of: [Name of Sender]

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 2

--------------------------------------------------------------------------------




Finjan hereby designates the following contact as someone that [***] or its
Affiliates may contact to verify the above information in relation to completing
the wiring of the consideration to Finjan, Inc.:
Julie Mar-Spinola Manager, Finjan, Inc.
2000 University Ave., Suite 600
E. Palo Alto, CA 94303, USA
[***]@finjan.com; (650) 282-3228
2.2    Taxes. Each Party is responsible for reporting and paying its own income
taxes, corporate taxes and applicable franchise taxes imposed on such Party as a
result of the payment or transactions contemplated by this Agreement. The
payment specified in Section 2.1 shall be the total amount paid by [***] to
Finjan, without any additional amounts due or paid as a result of any present
and future taxes (including any income taxes, sales taxes, use taxes, stamp
taxes, value added taxes, property taxes and all other taxes, duties or imposts)
that may be imposed by any taxing authority on Finjan in relation to this
Agreement. Payment of any and all such taxes shall be the sole responsibility of
Finjan, Inc.
2.3    No Admissions. This Agreement is the result of a compromise and
resolution to avoid the expense and risk of resolving any dispute through any
litigation. Nothing in this Agreement shall be deemed as an admission to any
party of any fact, wrongdoing, liability, infringement or non-infringement, of
the validity or invalidity, or enforceability or non-enforceability of any of
the Finjan Patents or any position taken or proposed to be taken in any
proceeding. A Party’s participation in this Agreement, its agreement to any term
of this Agreement, and any action taken by Finjan or [***] pursuant to this
Agreement:
(a)    does not constitute and shall not be construed as an admission of
liability or as a concession by Finjan or [***] that any Claim or defense
asserted by Finjan or [***] is valid; and
(b)    shall not be offered or admitted in evidence in any legal proceeding
between Finjan and [***] other than a proceeding to enforce rights and
obligations arising out of this Agreement or as permitted pursuant to Section 8.
2.4    Validity, Enforceability and Infringement. [***] covenants, represents
and warrants that it shall not contest, assist, provide funding or participate
in any way in a contest of the infringement, validity and/or enforceability of
the Finjan Patents in any forum, domestic or foreign, including the Federal
Trade Commission, the United States Patent and Trademark Office and/or the
International Trade Commission and their foreign equivalents; provided, however,
that this Section 2.4 shall not apply (a) to actions taken in response to a
Finjan assertion of infringement by any products or methods that are licensed
under Section 3 against [***] or any other party licensed under Section 3, (b)
to required actions taken in response to a subpoena, court order, government
directive, or an equivalent of the foregoing so long as [***] resists or narrows
the required actions; or (c) in the event of material breach of this Agreement
by Finjan.
3.
LICENSES

3.1    License Grant. Finjan hereby grants to [***] a nonexclusive, irrevocable
(except in the case of non-payment by [***]), worldwide license under Finjan
Patents during the Term to make, have made, use, sell, offer to sell, import and
otherwise dispose of any and all Licensed Products, alone and in combination
with other [***] products and services and/or products and services from [***]
Third Parties, in the Field of Use.
For clarity:


(a)    the license granted under this Section 3.1 does not apply to any Excluded
Entity.
(b)    the license granted under this Section 3.1 includes the right of [***]
Third Parties, direct or indirect, to use, sell, offer for sale, import, or
otherwise dispose of Licensed Products worldwide, regardless of the jurisdiction
in which such Licensed Products were first sold or manufactured, to the same
extent that the Finjan Patents

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 3

--------------------------------------------------------------------------------




in such Licensed Products would be deemed to have been exhausted under United
States law if such Licensed Products were first sold in the United States;
(c)    no right is granted to transfer, or to sub-license, or to grant any
rights under this Agreement to any third party, except as specifically set forth
herein; and
(d)    the license granted under this Section 3.1 includes and applies without
limitation to Licensed Products that consist of licensed software, including
where such software is distributed to End Users by providing a single master
copy of such software to a distributor or other agent and authorizing such agent
to reproduce such software in substantially identical form and distribute it as
a product of [***].
3.2 Acquisition of [***]. In the event that [***] is acquired by or merged with
another entity (an “Acquiring Entity”), who is not an Excluded Entity, the
license grant under Section 3.1 for the Finjan Patents shall only extend to
products, services or methods of the Acquiring Entity when used in combination
with one or more Licensed Products, as long as that Acquiring Entity’s annual
revenues, whether in security or not, do not exceed $200,000,000. Except as set
forth in the previous sentence, the license granted under Section 3.1 shall not
apply to the Acquiring Entity’s products or services which existed at the time
of acquisition or future generations thereof, which in the absence of a license
directly from Finjan, would infringe, either directly or indirectly, in whole or
in part, any of the Finjan Patents. If after an acquisition, there is a desire
to extend [***]’s license to include the Acquiring Entity’s products, upon
request, Finjan will negotiate such extension in good faith. For avoidance of
doubt, until the parties reach agreement, the Acquiring Entity’s products are
not Licensed Products.
3.3 Acquisitions by [***]. If (a) an entity is acquired by [***] or a [***]
Affiliate or otherwise becomes an Affiliate after the Effective Date, and (b)
this entity is not an Excluded Entity or (c) this entity has annual revenues of
$150,000,000 or less; then the license granted under Section 3.1 shall extend to
this entity (a “New Affiliate”).
3.4 Reservation of Rights. Any and all rights not expressly granted in this
Agreement with respect to the Finjan Patents, including, without limitation, the
right to enforce the Finjan Patents against third parties and collect royalties
and/or damages in connection therewith, are hereby reserved and retained
exclusively by Finjan.
3.5 Scope Savings Clause. In the event that Finjan does not have the right to
grant a license, covenant or release under any particular Finjan Patent of the
scope of the licenses, covenants, and releases set forth in this Agreement, then
the license, covenant, or release granted herein shall be of the broadest scope
within the scope of the rights set forth herein that Finjan has the right to
grant.
4.
COVENANT NOT TO SUE

Finjan covenants and agrees that it will not assert any Claim against [***] or
any other entity licensed under Section 3 for direct, induced, indirect, or
contributory infringement under the Finjan Patents by any products or methods
that are licensed under Section 3, unless [***] or such other entity breaches
this Agreement. The foregoing covenants are personal to each Party and are not
transferable or assignable except as expressly set forth in this Agreement.
5.
RELEASES

5.1    Release by Finjan.
(a)    Release of [***]. Finjan does hereby irrevocably and permanently release
and forever discharge [***], and each of its officers, directors, employees,
agents, predecessors, successors, Affiliates, assigns and attorneys from any and
all actions, claims, demands, losses, liabilities, or causes of action of any
nature whatsoever, at law or in equity, whether asserted or un-asserted, whether
known or unknown, on account of any action, inaction, matter, thing, or event,
that occurred or failed to occur at any time in the past, from the beginning of
time through and including the Effective Date, including relating to alleged
infringement of the Finjan Patents.

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 4

--------------------------------------------------------------------------------




(b)    Release of [***] Third Parties. Finjan does hereby irrevocably and
permanently release and forever discharge [***] Third Parties regarding [***]’s
Licensed Products from any and all actions, claims, demands, losses,
liabilities, or causes of action of any nature whatsoever, at law or in equity,
whether asserted or un-asserted, whether known or unknown, that are based in any
way on any acts that would have been licensed under this Agreement had it
previously been in effect.
5.2    Statutory Acknowledgement. Finjan expressly waives the benefits of any
statutory provision or common law rule that provides, in sum or substance, that
a release does not extend to claims that the party does not know or expect to
exist in its favor at the time of executing the release, which if known by it,
would have materially affected its settlement with the other party. In
particular, but without limitation, Finjan expressly waives the provisions of
California Civil Code § 1542, which reads:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
5.3    Indirect Claims. The Parties expressly understand that both direct and
indirect breaches of this Section 5 are proscribed, provided that a Party
alleging any such breach must notify the other Party in writing of such alleged
breach and provide such Party thirty (30) calendar days to cure any such breach
so that, for clarity, if any such alleged breach is so cured, it shall be deemed
not to have occurred. Finjan and [***] each covenants and agrees that it will
not institute or prosecute, against the other, any action or other proceeding
based in whole or in part upon any Claims released by this Agreement. Further,
Finjan and [***] each agrees that it will not authorize or solicit the
commencement or prosecution against the other or any other Person released
hereunder of any action or other proceeding based in whole or in part upon any
Claims released by this Agreement.
6.
WARRANTY DISCLAIMERS AND LIMITATIONS OF LIABILITY

6.1    EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS AND GRANT NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE.
6.2    Any warranty made by [***] to its customers, users of its products or any
third parties are made by [***] alone and shall not bind Finjan or be deemed or
treated as having been made by Finjan, and service of any such warranty shall be
the sole responsibility of [***].
6.3    FINJAN SHALL NOT BE LIABLE TO [***], ITS AFFILIATES, [***] THIRD PARTIES,
RELATED ENTITIES, CUSTOMERS, BUYERS, SELLERS, USERS, DEVELOPERS, MANUFACTURERS,
VALUE-ADDED RESELLERS, OEMS, AND/OR DISTRIBUTORS OF ANY [***] PRODUCT, OR ANY
OTHER THIRD PARTIES, FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING
WITHOUT LIMITATION, ANY DAMAGE OR INJURY TO BUSINESS EARNINGS, PROFITS OR
GOODWILL SUFFERED BY ANY PERSON OR ENTITY ARISING FROM ANY USE OF FINJAN’S
PATENTS, EVEN IF FINJAN IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. [***]
SHALL NOT BE LIABLE TO FINJAN, ITS AFFILIATES, RELATED ENTITIES, CUSTOMERS,
BUYERS, SELLERS, USERS, DEVELOPERS, MANUFACTURERS, VALUE-ADDED RESELLERS, OEMS,
AND/OR DISTRIBUTORS OF ANY [***] PRODUCT, OR ANY OTHER THIRD PARTIES, FOR
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, ANY
DAMAGE OR INJURY TO BUSINESS EARNINGS, PROFITS OR GOODWILL SUFFERED BY ANY
PERSON OR ENTITY ARISING FROM ANY USE OF FINJAN’S PATENTS, EVEN IF [***] IS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
7.
ASSIGNMENTS AND TRANSFERS

7.1    Transfers by Both Parties. Neither Party shall have the right to assign
or transfer this Agreement or the rights, entitlements or protections granted to
it hereunder, including by operation of law, without the prior written

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 5

--------------------------------------------------------------------------------




consent of the other Party, which shall not be unreasonably withheld or delayed,
except that no such consent shall be required in connection with assignment to,
merger with or acquisition of a Party or sale of a Party’s business unit or
assets by an entity who is not an Excluded Entity. Notwithstanding the
foregoing, a Party shall provide written notification to the other Party of such
assignment or transfer at least 30 days prior to such event or as prompt as
possible based upon any governing legal or securities based regulatory body’s
regulations or requirements.
7.2    Transfers by [***]. In no event may [***] assign or transfer this
Agreement or the rights, entitlements or protections granted to it hereunder,
including by operation of law to an Excluded Entity.
7.3    Successor and Assigns. The terms of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the Parties hereto and their
respective permitted successors and assigns.
7.4     Transfers by Finjan. Notwithstanding Section 7.1 should Finjan be
acquired or sell any of the Finjan Patents, such sale must be made subject to
the terms of this Agreement. For the avoidance of doubt, Sections 3 through 5 of
this Agreement shall run with the title of the Finjan Patents.
8.
CONFIDENTIALITY OF THIS AGREEMENT

8.1    The Parties shall keep the terms of this Agreement confidential and shall
not now or hereafter divulge these terms to any third party except:
(a)    with the prior written consent of the other Party;
(b)    as otherwise may be required by applicable law, regulation or order of a
governmental authority of competent jurisdiction (and to legal counsel,
insurers, accountants, banks, and financial sources and advisors as is
reasonably required in connection with compliance with such law, regulation or
order), provided that (i) before such disclosure, written notice must be given
to, and receipt acknowledged by, the non-disclosing party allowing it to
determine whether such disclosure should be protected from public disclosure,
and (ii) it is disclosed subject to an ethical obligation of confidentiality or
pursuant to a confidentiality agreement;
(c)    without limiting Section 8.1(f) and Section 10.1, as may be required in
litigation subject to any court-entered protective orders limiting disclosure
for use in the subject litigation;
(d)    to counterparties, legal counsel, insurers, accountants, banks, and
financing sources and their advisors, if reasonably required in connection with
undertaking corporate or financial transactions, provided it is disclosed
subject to an ethical obligation of confidentiality or pursuant to a
confidentiality agreement; or
(e)    [***] may disclose that it has a license to the Finjan Patents to any
actual or potential [***] Third Party or Acquiring Entity provided that [***]
shall not disclose any of the specific terms of this Agreement without Finjan’s
prior written consent; or
(f)    as required to enforce the terms of this Agreement in a legal proceeding.
8.2    Notwithstanding the confidentiality obligations in this Agreement, each
Party acknowledges and agrees that the other Party may comply with its
securities disclosure obligations under applicable laws and regulations
including referencing or disclosing this Agreement and any of its statements as
required (each such disclosure as to this Agreement or any of its Exhibits, a
“Securities Disclosure”) subject to the provisions of this Section 8.2. In
making a Securities Disclosure, each Party agrees to act in good faith to
maintain the confidentiality of this Agreement, each provision hereof, and each
Exhibit hereto, to the greatest extent reasonably possible, consistent with all
legal and regulatory obligations. Finjan further agrees that, unless required by
law, regulation, or order of court, Finjan will not specifically associate
[***]’s name as a licensee with the amount of the License Fee in its
disclosures.
9.
REPRESENTATIONS TRANSACTIONS AND WARRANTIES; COVENANTS; SHAM TRANSACTIONS


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 6

--------------------------------------------------------------------------------




9.1    Representations and Warranties.    Each Party represents, warrants and
covenants that it is duly existing; that it has the full power and authority to
enter into this Agreement and bind its Affiliates hereto; that there are no
other persons or entities whose consent to this Agreement or whose joinder
herein is necessary to make fully effective the provisions of this Agreement;
that this Agreement does not and will not interfere with any other agreement to
which it is a party; and that it will not enter into any agreement the execution
or performance of which would violate or interfere with this Agreement. Each
natural person executing this Agreement represents, warrants, and acknowledges
that he or she is authorized and legally empowered to execute this Agreement on
behalf of every Person for whom he or she purports to act.
9.2    Representation and Warranty Related to Releases. Finjan represents and
warrants that it has not sold, assigned, transferred, hypothecated, pledged, or
encumbered, or otherwise disposed of, in whole or in part, voluntarily or
involuntarily, any Claims purported to be released by this Agreement.
9.3    Representations, Warranties and Covenants by Finjan. Finjan represents,
warrants and covenants that: (a) Finjan, Inc. is the sole and exclusive owner of
all rights, title, and interest in current Finjan Patents, including all rights
to recover for alleged infringement of the same; (b) it has the full right and
authority to enter into this Agreement and make representations on behalf of
itself and its Affiliates and shall comply with and grant, and cause their
Affiliates to comply with and grant, all necessary rights, licenses, and
releases to effect this Agreement, and all other terms and conditions of this
Agreement, and shall be directly liable to [***] for any breach of this
Agreement; (c) no other Person has a community property or any other right,
title, or interest in or to any of the Finjan Patents; (d) Finjan has not
entered into and shall not enter into any agreement that would interfere with,
prevent, or otherwise impair the full exercise of all rights granted in this
Agreement.
9.4    Representations, Warranties and Covenants by [***]. [***] represents,
warrants and covenants that it has not been a party to any reexamination
proceedings challenging the validity of the Finjan Patents and has not provided
any prior art to a challenging party prior to the Effective Date of this
Agreement.
9.5    Limitations. Nothing in this Agreement is or shall be construed as: (a) a
warranty or representation by Finjan as to the validity, scope or enforceability
of the Finjan Patents; (b) any warranty or representation by Finjan that
anything made, used, sold, licensed, offered for sale, offered for license or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, and other rights of third
parties; (c) an obligation on the part of Finjan to bring or prosecute actions
or suits against third parties for infringement; (d) an obligation to proceed
with the prosecution of any pending patent application or maintenance of any
patent; or (e) granting by implication, estoppel or otherwise any licenses under
patents owned by Finjan except as specifically defined in Section 3 and Section
4 of this Agreement.
9.6    No Rescission if any Finjan Patents Determined Invalid or Unenforceable.
In the event that all claims of the Finjan Patents are declared invalid, [***]
shall not be entitled to any return of any payments made prior to such
declaration. [***]’s.
9.7    No Sham Transactions.
(a)    Finjan represents and warrants to [***] that Finjan has not, in
anticipation of this Agreement or one of a similar nature, participated in any
transaction or series of transactions where a substantial purpose or result of
such transaction(s) is (or was) to avoid, with respect to one or more Finjan
Patents, extending to [***], its Affiliates, and [***] Third Parties the
licenses and other benefits of this Agreement that [***] otherwise would have
enjoyed with respect to such Finjan Patents. Furthermore, Finjan shall not
participate in, any such transaction following the Effective Date.
(b)    [***] represents and warrants to Finjan that [***] has not, in
anticipation of this Agreement or one of a similar nature participated in any
transaction or series of transactions where a substantial purpose and result of
such transaction(s) is (or was) to extend the Finjan license and covenant not to
sue to any other party not intended to be covered by this Agreement.
Furthermore, [***] shall not participate in any such transaction following the
Effective Date.

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 7

--------------------------------------------------------------------------------




10.
ENFORCEMENT OF AGREEMENT

10.1    Pleading Agreement; Recovery of Attorneys’ Fees. This Agreement may be
offered in evidence and pleaded as a full and complete defense to any Claims
that may be instituted, prosecuted, or attempted in breach of this Agreement. In
any such action, and in any action to enforce this Agreement, the prevailing
Party may recover its reasonable attorneys’ fees and costs.
10.2    Injunctive Relief. The Parties acknowledge and agree that: (a) any
breach of this Agreement may result in immediate and irreparable injury for
which there is no adequate remedy available at law; and (b) in addition to any
other remedies available, specific performance and injunctive relief are
appropriate remedies to compel performance of this Agreement, without the
necessity of posting a bond or making a showing of irreparable harm.
10.3    Failure to Pay; Breach of Section 2.4. In the event that [***] fails to
make timely payments pursuant to Section 2.1 of this Agreement, the Parties
agree that the covenant not to sue, releases, and licenses expressed herein are
hereby rescinded.
11.
NOTICES

Notices under this Agreement shall be sent by overnight mail, return receipt or
other proof of delivery requested, overnight courier, fax or E-mail to the
following:




If to [***] Corporation:
Attention: [***]
[***]
[***]
[***]
Email: [***]
With copy to:
Karineh Khachatourian, Esq.
Duane Morris
2475 Hanover Street
Palo Alto, CA 94304
Email: karinehk@duanemorris.com


If to Finjan, Inc.:
Finjan, Inc.
Julie Mar-Spinola
Manager, Finjan, Inc.
2000 University Ave., Suite 600
E. Palo Alto, CA 94303, USA
[***]@finjan.com; (650) 282-3228
With copy to:
Phil Hartstein
Finjan Holdings, Inc.
President & CEO
2000 University Ave., Suite 600

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 8

--------------------------------------------------------------------------------




E. Palo Alto, CA 94303, USA
[***]@finjan.com
12.
GENERAL PROVISIONS

12.1     Independent Counsel. Each Party warrants to the other Parties that it
has carefully read this Agreement, knows its contents, and has freely executed
it. Each Party, by execution of this Agreement, represents that such Party has
reviewed each term of this Agreement with that Party’s legal counsel and that
such Party will not deny the validity of any term of this Agreement on lack of
advice of counsel.
12.2     Entire Agreement. This Agreement is an integrated document representing
the entire understanding between the Parties with respect to the subject matter
of this Agreement. The Parties agree that this Agreement supersedes and
supplants all prior or contemporaneous agreements, proposals, or understandings,
whether written or oral, between them with respect to the same subject matter.
12.3     Amendments. This Agreement may not be modified, amended, supplemented,
or repealed except by written agreement executed by duly authorized
representatives of the Parties, expressly stating that it is the intention of
the Parties to modify this Agreement.
12.4     Governing Law. This Agreement shall be interpreted in accordance with
and governed by federal law, where applicable, and the laws of the State of
California. All disputes and litigation regarding this Agreement and matters
connected with its performance shall be subject to the exclusive jurisdiction of
the state and federal courts of the State of California, and each party
irrevocably consents and submits to personal jurisdiction in those courts for
purposes of this Agreement.
12.5     Construction. This Agreement shall be construed in all respects as
jointly drafted and shall not be construed, in any way, against any Party on the
ground that the Party or its counsel drafted this Agreement. As used in this
Agreement, the term “including” and terms of like import shall be interpreted as
terms of explication as if followed by the words “without limitation”. The term
“such as” means “such as without limiting the generality of the foregoing.” The
division of this Agreement into Articles and Sections and the insertion of
headings are for convenience or reference only and shall not affect the
construction or interpretation of this Agreement. The terms “hereof,
“hereunder”, “herein”, and similar expressions refer to this Agreement and not
to any particular Article, Section or other portion hereof. Unless something in
the subject matter or context is inconsistent therewith, references herein to
Articles, Sections and Schedules are to Articles and Sections of, and Schedules
to, this Agreement.
12.6     No Waiver. No waiver of, failure of a Party to object to, or failure of
a Party to take affirmative action with respect to any default, term, or
condition of this Agreement, or any breach thereof, shall be deemed to imply or
constitute a waiver of any other like default, term, or condition of this
Agreement or subsequent breach thereof.
12.7     Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. If the signature of any person is provided by
facsimile, the facsimile signature shall be deemed effective as and when
provided, but the original of that signature shall be provided as soon as
practical thereafter, to be included with the original instrument.
12.8     United States Bankruptcy Code Section 365(n). All rights and licenses
granted under or pursuant to this Agreement by Finjan are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section 101
of the United States Bankruptcy Code or any applicable foreign equivalent.
Finjan agrees that [***], as a licensee of rights under this Agreement, will
retain and fully exercise all of its respective rights and elections under the
United States Bankruptcy Code or the applicable foreign equivalent.
12.9     Patent Inquiries. Finjan shall, upon a written request from [***]
sufficiently identifying any patent or patent application, inform [***] as to
the extent to which said patent or patent application is subject to the licenses
and other rights granted under this Agreement.

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 9

--------------------------------------------------------------------------------




12.10    Termination. If [***] (a) breaches the payment obligations of Section
2.1, or (b) materially breaches this Agreement in any other way and does not
cure such breach within ten (10) business days after receipt of written notice
from Finjan, then this Agreement may be terminated upon written notice by
Finjan.
12.11    Severability. If any provision or portion of a provision of this
Agreement is held by a court of competent jurisdiction to be unenforceable or
invalid under any applicable statute or rule of law, such court is authorized to
modify such provision to the minimum extent necessary to make it enforceable and
valid, and the remaining provisions or portions of provisions of this Agreement
shall in no way be affected or impaired thereby.
[Signature Page Follows]

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Finjan, Inc., and [***] have executed this Agreement
effective as of the Effective Date.


FINJAN, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
Date:
 
 
 
Julie Spinola
 
 
 
 
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
Date:
 
 
Name:
[***]
 
 
 
Title:
CEO
 
 
 




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 11

--------------------------------------------------------------------------------




Exhibit A


EXCLUDED ENTITIES


Blue Coat
FireEye
Palo Alto Networks
Proofpoint
Sophos
Symantec


DM2\6357259.9

Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 12